DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara (US 2015/0309765 A1), in view of Kando (US 2018/0095711)
Regarding claim 1, Nagahara discloses a communication terminal to share data with another communication terminal, the communication terminal comprising circuitry configured 
to receive, from a communication management apparatus that manages the data shared with the another communication terminal, storage location information representing a storage location of background image data transmitted from the another communication terminal, (Nagahara i.e.,  the receiver apparatus acquires and combines divided image data items from uniform resource locators (URLs) included in notification data items in accordance with the status of the receiver apparatus to progressively display the image, Paragraph 33; Paragraph 106)
transmit a download request to an image storing apparatus corresponding to the storage location to request download of the background image data, (Nagahara i.e.,  In accordance with a request from the remote image request unit 64 of the client apparatus 20, the remote image processing unit 82 transmits the image data corresponding to the position data item included in the request via the communication control unit 70 (specifically, the remote image transmission unit 74). The position data item, which may be described in URL, Paragraph 106) in order to provide an information sharing system (Paragraph 1) and 
Nagahara does not disclose start downloading the background image data from the image storing apparatus and receive, from the communication management apparatus, stroke data of a stroke image rendered on the another communication terminal.
Kanda discloses start downloading the background image data from the image storing apparatus and receive, from the communication management apparatus, stroke data of a stroke (Kanda i.e., When a user draws a stroke image on one of the electronic whiteboards 2a, 2b, and 2c using the electronic stylus 4a, 4b, or 4c, the stroke processing unit 22A of the corresponding one of the electronic whiteboards 2a, 2b, and 2c generates the stroke data of the drawn stroke image based on the coordinates of the contact portion between the electronic styluses 4a, 4b, or 4c and the displays 3a, 3b, or 3c. The communication controller 21 of the relevant one of the electronic whiteboards 2a, 2b, and 2c sends the generated stroke data to the communication controller 91 of the electronic whiteboard 2 that serves as the host device, Paragraph 126;  As the stroked data is received from the electronic whiteboards 2a, 2b, and 2c, the communication controller 91 of the electronic whiteboard 2a transmits the received stroke data to the client units 20 of the electronic whiteboards 2a, 2b, and 2c…, Paragraph 127; Paragraph 83, server 90 can be implemented on another separate device such as distribution controller)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Nagahara with the teachings of Kanda since they are both analogous in data sharing related fields
One ordinary skilled in the art at the time of filing of the claimed invention would have been motivated to combine the teachings of Nagahara with the teachings of Kanda in order to reduce cost or time associated with business trips.
Regarding claim 2. The communication terminal of claim 1, wherein the circuitry controls a display to display the stroke image based on the received stroke data and a background image based on the downloaded background image data. (Kanda i.e., The superimposition unit 22Y of the electronic whiteboard 2c performs rendering and sequentially superimposes the layer of a background image obtained in the step S51, the layer of an external image obtained in the step S52, the layer of object images generated in the step S53, and the layer of stroke images generated in the step S54 on top of one another to generate a layer of a superimposed image excluding the UI image…, Paragraph 153)Regarding claim 6. The communication terminal of claim 1, wherein the circuitry receives, from the communication management apparatus, a completion notification notifying completion of upload of the background image data, and transmits the download request to the image storing apparatus in response to receipt of the completion notification. (Nagahara i.e.,the receiver apparatus acquires and combines divided image data items from uniform resource locators (URLs) included in notification data items in accordance with the status of the receiver apparatus to progressively display the image, Paragraph 33; notifications; Paragraphs 109-111;) in order to provide an information sharing system (Paragraph 1).Regarding claim 7, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 7.Regarding claim 8. The communication system of claim 7, wherein the first circuitry of the first communication terminal receives the download request transmitted from the second communication terminal, and in response to receipt of the download request, transmits an upload request to the image storing apparatus corresponding to the storage location of the background image data to request upload of the background image data. (Nagahara i.e.,the receiver apparatus acquires and combines divided image data items from uniform resource locators (URLs) included in notification data items in accordance with the status of the receiver apparatus to progressively display the image, Paragraph 33; notifications; Paragraphs 109-111;) in order to provide an information sharing system (Paragraph 1).Regarding claim 10, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 10.
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, no prior art discloses the communication terminal of claim 2, wherein in response to receipt of the storage location information, the circuitry controls the display to display schedule information indicating that the background image data is scheduled to be downloaded.
Claims 4 and 5 depend on allowable claim 3.

Regarding claim 9, no prior art discloses the communication system of claim 8, further comprising the image storing apparatus, the image storing apparatus including third circuitry configured to receive the upload request transmitted from the first communication terminal, in response to receipt of the upload request, generate the storage location information, and transmit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20130038676 A1 A transmission terminal transmits video data and display data of a screen shared with another transmission terminal to the other transmission terminal via a predetermined relay apparatus. The transmission terminal includes a storage unit that stores relay apparatus information of the relay apparatus to which the transmission terminal transmits the video data; a receive unit that receives the display data from an external input apparatus connected to the transmission terminal; and a transmitting unit that transmits the display data received by the receive unit to the relay apparatus indicated by the relay apparatus information stored in the storage unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/15/2022